MEMORANDUM ***
Roberto Carlos Guerra petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal of the Immigration Judge’s order denying Guerra’s motion to reopen his removal proceeding. We deny the petition. Because the parties are familiar with the facts, we recite them only as necessary.
Guerra filed his motion to reopen over three years after the Immigration Judge entered Guerra’s removal order. Therefore, the Board of Immigration Appeals did not abuse its discretion by holding Guerra’s motion to reopen was untimely. See 8 U.S.C. § 1229a(c)(7)(C)(i) (“[T]he motion to reopen shall be filed within 90 days of the date of entry of a final administrative order of removal.”).
Further, equitable tolling is inapplicable because Guerra provides no reason for the delay and the record contains no evidence that Guerra acted with reasonable diligence nor that the government delayed his ability to act. See Singh v. Gonzales, 491 F.3d 1090, 1095-96 (9th Cir.2007).
Although we need not consider any further ground for determination of Guerra’s petition, we also affirm the Board of Immigration Appeals because Guerra had been removed from the United States before he filed his motion to reopen. See 8 C.F.R. § 1003.23(b)(1); Singh v. Gonzales, 412 F.3d 1117, 1121 (9th Cir.2005).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.